DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al., (US 20110270173; hereinafter Gibson) in view of Rosenman et al., (US 20060135961; hereinafter Rosenman), Caplan et al., (US 20150141987; hereinafter Caplan), McDaniel et al., (US 20070156133; hereinafter McDaniel), and Smith et al., (US 6213974; hereinafter Smith), Williams (US 20150366435), and Selkee (US 20130131593).
Regarding claims 1 and 15, Gibson discloses (Figures 2A-2B) a medical device system comprising: a medical device including: an elongate body including a proximal portion (proximal portion of 32), a distal portion (distal portion of 32), and a distal end (30); the elongate body (32) further includes a first pull fiber lumen (36), a second pull fiber lumen (38), and a main lumen 
The Gibson/Rosenman combination fails to teach a console, the console being in fluid communication with the medical device, the medical device not being in electrical communication with the console. However, Caplan teaches (Figure 1) a device having a console (360), ([0160]), the console being in fluid communication with a medical device (100), the medical device (100) not being in electrical communication with the console (360), ([0123]). Specifically, the console (360) can be selectively attached to one or more components of the system taught by Caplan, therefore when the console (360) is only connected to the fluid delivery unit (340), it will not be in electrical communication with the medical device (100) and will only be in fluid communication with the medical device (100). Furthermore, since the sensor provided on the medical device could be an optical sensor which provides signals to the console, the console, including the processor, would be in optical communication with the medical device (100) as well. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gibson/Rosenman combination to include a console, as taught by Caplan, because the modification would allow controlled use of the device based on the console (Caplan, [0123]).

The Gibson/Rosenman/Caplan/McDaniel combination fails to teach that the elongate body further includes a connecting lumen disposed within the distal portion of the elongate body, the connecting lumen being in communication with each of the first and second pull fiber lumens, the connecting lumen being curved around the main lumen and defining a loop, the loop being coaxial with the distal end of the first and second pull fiber lumens, the treatment element being distal to the connecting lumen. However, Smith teaches (Figures 10-12) a device in which an elongate body includes a connecting lumen (holding loop 132) disposed within the distal portion of the elongate 
The Gibson/Rosenman/Caplan/McDaniel/Smith combination fails to teach a deflection mechanism coupled to the non-ferromagnetic pull fiber, the deflection mechanism including: a first face; a second face opposite the first face; a rounded lateral wall between the first and second faces, the rounded lateral wall defining a circumference of the deflection mechanism; and a pull fiber channel sized and configured to accept at least a portion of the non-ferromagnetic pull fiber, the pull fiber channel being defined circumferentially around the circumference of the deflection mechanism within the rounded lateral wall and disposed between the first face and the second face of the deflection mechanism, a central hole extending through the first and second faces. However, Williams teaches (Figures 1A-2) a medical device having a deflection mechanism (10) coupled to a pull fiber (drive cable), the deflection mechanism including: a first face (24); a second face (26) 
The Gibson/Rosenman/Caplan/McDaniel/Smith/Williams combination fails to teach a pin hole defined by the rounded lateral wall and a channel extending from the pin hole to the central hole, and a pin removably insertable within the pin hole. However, Selkee teaches (Figures 7-10) a deflection mechanism for a medical device system, which includes a pin hole (allowing entry of pin 86) defined by a rounded lateral wall and a channel (housing pin 86 when it is placed inside) extending from the pin hole to a central hole (94), and a pin (86) removably insertable within the pin hole ([0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gibson/Rosenman/Caplan/McDaniel/Smith/ Williams combination to include a pin hole defined by the rounded lateral wall and a channel extending from the pin hole to the central hole, and a pin removably insertable within the pin hole, as taught by Selkee, because the modification would take up slack and apply a suitable tension to 
Regarding claim 3, Gibson discloses (Figures 2A-2B) that the elongate body (32) further includes a longitudinal axis, the main lumen (34) being coaxial with the longitudinal axis and the first and second pull fiber lumens (36, 38) being diametrically opposite each other and at least substantially parallel to the main lumen ([0043]).
Regarding claim 4, Gibson in view of Rosenman, Caplan, McDaniel, Smith, Williams, and Selkee teaches the system of claim 3, and teaches that the connecting lumen lies in a plane that is substantially orthogonal to the longitudinal axis and curved around the main lumen in a semicircular shape. Specifically, Smith teaches (Figures 10-12) a device in which an elongate body includes a connecting lumen (holding loop 132) in communication with each of a first and second lumens (112, 114), the connecting lumen lying in a plane that is substantially orthogonal to the longitudinal axis and curved in a semicircular shape ([0042]) around the main lumen in the modified device, as explained in the rejection of claim 1.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Rosenman, Caplan, McDaniel, Smith, Williams, and Selkee, as applied to claim 1 above, and further in view of  Whayne et al., (US 7063682; hereinafter Whayne).
Regarding claim 9, the Gibson/Rosenman/Caplan/McDaniel/Smith/Williams/Selkee combination teaches the system of claim 1, but fails to teach that the pull fiber is composed of a polymer. However, Whayne teaches a device in which the pull fiber (60) is composed of plastic, a polymer (Col. 10, lines 40-41). This polymer pull fiber would accomplish the same function (deflecting the tip) as the pull fiber in the device taught by the Gibson/Rosenman/Caplan/McDaniel/Smith combination. It would have been obvious to one of .
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Rosenman, Caplan, McDaniel, Smith, Williams, and Selkee as applied to claim 1 above, and further in view of Satake (US 20160235477).
Regarding claim 10-11, the Gibson/Rosenman/Caplan/McDaniel/Smith/Williams/Selkee combination teaches the system of claim 1, but fails to teach at least one fiber optic sensor located on a lateral surface of the elongate body. However, Satake teaches (Figure 3) a device having a fiber optic sensor (51) located on a lateral surface of the elongate body (3) of the device ([0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gibson/Rosenman/Caplan/McDaniel/Smith/Williams/Selkee combination to include a fiber optic sensor on a lateral surface of the elongate body, as taught by Satake, because the modification would provide a means to measure pressure (Satake, [0069]) for enabling controlled treatment. 
Regarding claim 12-13, the Gibson/Rosenman/Caplan/McDaniel/Smith/Williams/Selkee combination teaches the system of claim 10, but fails to teach that the treatment element is an expandable element, with a shaft at least partially disposed within the expandable element, wherein the at least one fiber optic sensor is located on the shaft within the expandable element. However, Satake teaches (Figure 3) a device in which the treatment element is an expandable element (6), with a shaft (3) at least partially disposed within the expandable element (6), wherein at least one fiber optic sensor (51) is located on the shaft (3) within the expandable element (6), ([0049], .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Rosenman, Caplan, McDaniel, Smith, Williams, Selkee, and Satake, as applied to claim 12 above, and further in view of Baum et al., (US 20130012777; hereinafter Baum).
Regarding claim 14, the Gibson/Rosenman/Caplan/McDaniel/Smith/Williams/Selkee/ Satake combination teaches the system of claim 12, but fails to disclose an optical multiplexer in communication with the at least one fiber optic sensor. However, Baum teaches (Figure 1) a device having an optical multiplexer (40) in communication with a fiber optic sensor (50), [0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gibson/Rosenman/Caplan/McDaniel/Smith/Williams/Selkee/ Satake combination to include an optical multiplexer, as taught by Baum, because the modification would provide a means to combine multiple signals for processing (Baum, [0072]), enabling the possible use of multiple sensors for controlled use. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Rosenman, Smith, Williams, Caplan, McDaniel, and Selkee.
Regarding claim 16, Gibson discloses (Figures 2A-2B) a medical system, the medical system comprising: a medical device comprising: an elongate body including a proximal portion (proximal portion of 32), a distal portion (distal portion of 32), a proximal end (proximal end of 32), a distal end (30), a longitudinal axis, a main lumen (30) that is coaxial with the longitudinal 
Gibson fails to disclose that the pull fiber is non-ferromagnetic. However, Rosenman teaches a catheter in which a pull fiber is non-ferromagnetic ([0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gibson such that the pull wire is non-ferromagnetic, as taught by Rosenman, because the modification would enable the device to be compatible for performance under MRI imaging (Rosenman, [0077]) for controlled use. 
Gibson also fails to disclose a connecting lumen disposed within the distal portion of the elongate body, the connecting lumen being in communication with the first and second pull fiber lumens that lies in a plane that is at least substantially orthogonal to the longitudinal axis, the connecting lumen being curved around the main lumen and defining a loop, the loop being coaxial with the distal end of the first and second pull fiber lumens, the treatment element being distal to the connecting lumen. However, Smith teaches (Figures 10-12) a device in which an elongate body includes a connecting lumen (holding loop 132) disposed within the distal portion of the elongate body, the connecting lumen being in communication with each of a first and second lumens (112, 
Gibson also fails to disclose a deflection mechanism located within the handle and coupled to the pull fiber, the deflection mechanism including: a first face; a second face; a rounded lateral wall between the first and second faces, a central hole that extends through the first and second faces, a pin hole that extends through the lateral surface to the central hole, and a pull fiber channel, the pull fiber channel being defined circumferentially around the circumference of the deflection mechanism within the rounded lateral wall and disposed between the first face and the second face of the deflection mechanism, a central hole extending through the first and second faces. However, Williams teaches (Figures 1A-2) a medical device having a deflection mechanism (10) located within a handle and coupled to a pull fiber (drive cable), the deflection mechanism including: a first face (24); a second face (26); a rounded lateral wall between the first and second faces, a 
Gibson also fails to disclose a console, the console being in fluid communication with the medical device, the medical device not being in electrical communication with the console. However, Caplan teaches (Figure 1) a device having a console (360), ([0160]), the console being in fluid communication with a medical device (100), the medical device (100) not being in electrical communication with the console (360), ([0123]). Specifically, the console (360) can be selectively attached to one or more components of the system taught by Caplan, therefore when the console (360) is only connected to the fluid delivery unit (340), it will not be in electrical communication with the medical device (100) and will only be in fluid communication with the medical device (100). Furthermore, since the sensor provided on the medical device could be an optical sensor which provides signals to the console, the console, including the processor, would be in optical communication with the medical device (100) as well. It would have been obvious to 
Gibson also fails to disclose the treatment element having a distal tip with a circumference, the distal tip further defining a groove that is at least partially surrounding the circumference of the distal tip, and at least the second portion of the pull fiber being disposed within the groove. However, McDaniel teaches (Figures 1 and 4A) a medical device including: an elongate body including a proximal portion (proximal portion of 12), a distal portion (distal portion of 12), and a distal end; a treatment element (14) at the distal end of the elongate body (32); and a pull fiber (31) ([0024-26]). McDaniel further teaches the treatment element (14) having a distal tip (29) with a circumference (which is surrounded by groove 292), the distal tip further defining a groove (292) that is at least partially surrounding the circumference of the distal tip (29), and at least a second portion (distal portion) of the pull fiber (31) being disposed within the groove (292), ([0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute distal end with the anchoring locations disclosed by Gibson with the distal end with a groove, as taught by McDaniel, because both perform the same function of anchoring the pull fiber to the distal end, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B). 
The Gibson/Rosenman/Smith/Williams/Caplan/McDaniel combination fails to teach a pin hole defined by the rounded lateral wall and a channel extending from the pin hole to the central hole. However, Selkee teaches (Figures 7-10) a deflection mechanism for a medical device system, which includes a pin hole (allowing entry of pin 86) defined by a rounded lateral wall and a channel (housing pin 86 when it is placed inside) extending from the pin hole to a central hole (94), and a .  
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Rosenman, Satake, Caplan, McDaniel, Smith, Baum et al., (US 20130012777; hereinafter Baum), Williams, and Selkee.
Regarding claim 17, Gibson discloses (Figures 2A-2B) a system comprising: a medical device including: an elongate body having a proximal portion (proximal portion of 32), a distal portion (distal portion of 32), and a distal end (30); the elongate body further including at least two pull fiber lumens (36, 38), a main lumen (30), the at least two pull fiber lumens each having a proximal end and a distal end opposite the proximal end, a treatment element (18) disposed at the distal end of the elongate body (32); a pull fiber (40, 42); and a handle (14) coupled to the proximal portion of the elongate body ([0043]).
Gibson fails to disclose that the pull fiber is non-ferromagnetic. However, Rosenman teaches a catheter in which a pull fiber is non-ferromagnetic ([0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gibson such that the pull wire is non-ferromagnetic, as taught by Rosenman, because the modification would enable the device to be compatible for performance under MRI imaging (Rosenman, [0077]) for controlled use. 

The Gibson/Rosenman/Satake combination fails to teach a console, the console being in fluid and optical communication with the medical device, the medical device not being in electrical communication with the console. However, Caplan teaches (Figure 1) a device having a console (360), ([0160]), the console being in fluid and optical communication with a medical device (100), the medical device (100) not being in electrical communication with the console (360), ([0123]). Specifically, the console (360) can be selectively attached to one or more components of the system taught by Caplan, therefore when the console (360) is only connected to the fluid delivery unit (340), it will not be in electrical communication with the medical device (100) and will only be in fluid communication with the medical device (100). Furthermore, since the sensor provided on the medical device could be an optical sensor which provides signals to the console, the console, including the processor, would be in optical communication with the medical device (100) as well. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gibson/Rosenman/Satake combination fails to teach to include a console, as taught by Caplan, because the modification would allow controlled use of the device based on the console (Caplan, [0123]).
The Gibson/Rosenman/Satake/Caplan combination fails to teach the treatment element having a distal tip with a circumference, the distal tip further defining a groove that is at least 
The Gibson/Rosenman/Satake/Caplan/McDaniel combination fails to teach that the elongate body further includes at least one connecting lumen disposed within the distal portion of the elongate body, the at least one connecting lumen being in communication with each of the first and second pull fiber lumens, the at least one connecting lumen being curved around the main lumen, the treatment element being distal to the at least one connecting lumen. However, Smith teaches (Figures 10-12) a device in which an elongate body includes a connecting lumen (holding loop 132) disposed within the distal portion of the elongate body, the connecting lumen being in communication with each of a first and second lumens (112, 114), the connecting lumen (holding loop 132) defining a loop, the loop being coaxial (has a common axis) with the distal end of the 
The Gibson/Rosenman/Satake/Caplan/McDaniel/Smith combination fails to teach that the at least one connecting lumens is at least two connecting lumens, the at least two connecting lumens each having a semicircular shape and extending in opposite directions. However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the Gibson/Rosenman/Satake/Caplan/McDaniel/Smith combination to include at least two connecting lumens, the at least two connecting lumens each having a semicircular shape and extending in opposite directions since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
The Gibson/Rosenman/Satake/Caplan/McDaniel/Smith combination fails to teach that the handle has an optic multiplexer in optic communication with the at least one fiber optic sensor; and the console includes an optic demultiplexer in communication with the optic multiplexer. However, Baum teaches (Figure 1) an arrangement in which a distal end (12) has an optic 
The Gibson/Rosenman/Satake/Caplan/McDaniel/Smith/Baum combination fails to teach a deflection mechanism coupled to the non-ferromagnetic pull fiber, the deflection mechanism including: a first face; a second face opposite the first face; a rounded lateral wall between the first and second faces, the rounded lateral wall defining a circumference of the deflection mechanism; and a pull fiber channel sized and configured to accept at least a portion of the non-ferromagnetic pull fiber, the pull fiber channel being defined circumferentially around the circumference of the deflection mechanism within the rounded lateral wall and disposed between the first face and the second face of the deflection mechanism, a central hole extending through the first and second faces. However, Williams teaches (Figures 1A-2) a medical device having a deflection mechanism (10) coupled to a pull fiber (drive cable), the deflection mechanism including: a first face (24); a second face (26) opposite the first face (24); a rounded lateral wall between the first and second faces, the rounded lateral wall defining a circumference of the deflection mechanism; and a pull 
The Gibson/Rosenman/Satake/Caplan/McDaniel/Smith/Baum/Williams combination fails to teach a pin hole defined by the rounded lateral wall and a channel extending from the pin hole to the central hole. However, Selkee teaches (Figures 7-10) a deflection mechanism for a medical device system, which includes a pin hole (allowing entry of pin 86) defined by a rounded lateral wall and a channel (housing pin 86 when it is placed inside) extending from the pin hole to a central hole (94), and a pin (86) removably insertable within the pin hole ([0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gibson/Rosenman/Satake/Caplan/McDaniel/Smith/Baum/Williams combination to include the pin system including a pin hole defined by the rounded lateral wall and a channel extending from the pin hole to the central hole, as taught by Selkee, because the modification would take up slack and apply a suitable tension to the wire through the pin (Selkee; [0067]) enabling locking and unlocking of the wire until it is needed to prevent unwanted use of the wire during treatment.  
Regarding claim 20, the Gibson/Rosenman/Satake/Caplan/McDaniel/Smith/Baum/ Williams/Selkee combination further teaches that the at least two pull fiber lumens (Gibson; lumens 36, 38) are a first and second pull fiber lumen, the elongate body (32) further including: a longitudinal axis; a main lumen (30) that is coaxial with the longitudinal axis; the first pull fiber lumen (36) being at least substantially parallel to the longitudinal axis; the second pull fiber lumen (38) being diametrically opposite the first pull fiber lumen (36) and at least substantially parallel to the longitudinal axis; and the at least one connecting lumen (Smith; lumen holding loop 132) that is in communication with each of a first and second lumens (112, 114), the at least one connecting lumen lying in a plane that is substantially orthogonal to the longitudinal axis (Smith; Col. 6 line 58 – Col. 7, line 18) and curved around a main lumen in a semicircular shape (as explained in the rejection of claim 17).

Response to Arguments
Applicant’s arguments filed 05/06/2021 regarding the newly amended claims limitations have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Selkee, which teaches a deflection mechanism for a medical device system, including a pin system including a pin hole defined by the rounded lateral wall and a channel extending from the pin hole to the central hole; a pin removably insertable within the pin hole. In combination with Gibson/Rosenman/Caplan/McDaniel/Smith/Williams, the modified device teaches the invention as claimed in at least amended claims 1 and 15. In combination with Gibson/Rosenman/Smith/Williams/Caplan/McDaniel, the modified device teaches the invention as claimed in at least amended claim 16. In combination with Gibson/Rosenman/Satake/Caplan/ 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794